Citation Nr: 1121746	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2007, of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

In July 2009, the Board remanded the case to obtain in-patient records and unit records.  The National Personnel Records Center and the National Archives and Records Administration reported that a search for the requested records was unsuccessful.  In March 2010, in accordance with 38 C.F.R. § 3.159(e), the RO notified the Veteran of the unavailability of the records.  

In November 2010, the Board again remanded the case to afford the Veteran a VA examination.  The examination occurred in December 2010 and the examiner has issued a report.  For the reasons discussed below, the Board finds that the examiner sufficiently identified the extent of the service-connected disability and its symptoms.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

Residuals of frostbite of the feet were not affirmatively shown to have been present in service, and residuals of frostbite of the feet first diagnosed after service are unrelated to an injury or disease or event in service.


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in October 2006.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.)  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records. The Veteran was afforded VA examinations in April 2008 and in December 2010. 

As to service treatment records, the claims file contains the report of the physical examination conducted at separation but the rest of the Veteran's service treatment records were destroyed in a fire in July 1973 at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  This was indicated by the NPRC in the November 2006.  In March 2007, the NPRC notified the RO that records of the Veteran for service in a different unit identified by the Veteran, the 92 Infantry Division or Regiment, were not located.  In July 2007, service treatment records or sick or morning reports concerning the Veteran from the 16th Field Hospital were not found.  After a remand by the Board, the RO requested medical records from the current successor to the 6th Field Hospital located at Fort Detrick, Maryland.  The RO also made unsuccessful inquiries to NPRC, the National Archives, and the U.S. Army and Joint Services Records Research Center (JSRCC) (formerly Center for Unit Records Research (CURR).)

When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The RO informed the Veteran in April 2007 and April 2010 that his service treatment records or any other records concerning his service were unavailable and asked him to provide any information or records he may have in his possession that would assist in reconstructing his records from other sources.  The Veteran responded in July 2010 indicating he had no service treatment records to provide.  

The Board finds all procedures to obtain the records had been correctly followed and there was evidence of written efforts in the file but the RO exhausted efforts from obtaining records from other sources and further efforts would be futile.  Further, since all attempts to locate these records have been unsuccessful and the RO has notified the Veteran in accordance with 38 C.F.R. § 3.159 (e), the Board finds that VA has met its duty to assist under these circumstances with lost, destroyed, or missing service records.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).





Facts

The Veteran seeks service connection for residuals of frostbite, involving the feet, which he stated he suffered while stationed in Germany in 1954.  The Veteran filed his claim in September 2006.

In May 2009, the Veteran testified that while stationed at Hohenfels, Germany, from November 1953 to March 1954 or from November 1954 to February 1955 he suffered frostbite of the feet.  At the time, he was assigned to Headquarters and Headquarters Company, 169th Infantry Regiment, as noted on the Veteran's DD-214.  He has also identified service in the 92nd Infantry Division.  The Veteran stated he was treated for frostbite at the 6th Army Hospital in Germany.  The Veteran also asserts after separation he sought treatment for residuals of the frostbite injury of his feet, but the records are unavailable because the physicians are now deceased.  Furthermore, the Veteran has not been successful in locating a custodian of his records so he can obtain copies to submit to VA.  

After the Veteran filed his claim, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  The NPRC in November 2006 advised the RO that the Veteran's service treatment records were destroyed in a July 1973 fire that occurred at the NPRC facility in St. Louis, Missouri.  The NPRC gave the same response in July 2003 on an earlier claim filed in April 2003.  At that time, the Veteran was seeking service connection for other disabilities, but did not include a claim for residuals of a frostbite injury.  The RO has also unsuccessfully asked the JSRCC, the National Achieves, and the records custodian at Fort Detrick, Maryland, the location of the current incarnation of the 6th Army Hospital for service treatment records or in- patient treatment of the Veteran for frostbite.  The report of separation examination, however, is in the claims file and does not include a finding, history, or diagnosis of frostbite or residuals of frostbite or that the Veteran had any other problem with his feet.  




The earliest medical records after separation are VA records starting in August 2003 when the Veteran sought treatment for knee pain.  At that time, in August 2003, the Veteran was treated for his knee but the examination noted that his skin and the musculoskeletal areas of the feet were normal.  Past medical history taken from the Veteran did not include a prior frostbite injury in the feet.

In September 2006, the Veteran for the first time offered a history of a frostbite injury in service in Germany.  The Veteran related that his feet became frostbitten while setting minefields in a training exercise.  When he stepped indoors afterwards, he became aware that his feet were painful, numb, tingling, and discolored.

On VA examination in April 2008, the examiner noted the Veteran was a poor historian, but the Veteran stated the injury occurred in training in the snow that was waist deep.  The examiner noted the Veteran's feet were mottled.  The toes were cool to touch. There was atrophy, dryness, and scaly skin.  No ulcerations were present, but the Veteran had bilateral toe fungal infections, whih was diagnosed as onychomycosis.  The Veteran had decreased sensation to pinprick, vibration, and light touch.  His strength was 4-5/5 with atrophy.  The soles of the feet were scaly but there was no loss of tissue.  The Veteran had diminished pulses but no edema.  The diagnosis was cold sensitivity, but the VA examiner did not offer a nexus opinion.  

In December 2010, the Veteran was afforded a second VA examination.  Again, he gave a basic history of a frostbite injury of both feet after training in waist deep snow.  The VA examiner diagnosed a history of reported cold injury with cold sensitivity and intermittent pain, especially with cold weather and at night.  As to whether the residuals of a cold injury, involving the feet is at least as likely as not related to the Veteran's history of cold exposure in Germany in 1954, the examiner noted he reviewed the Veteran's claim file and there was a normal foot examination at separation without any records mentioning a frostbite injury.  He also acknowledged that some symptoms of frostbite may develop or persist several years afterwards.  


Yet, there has been no documentation of treatment until September 2006, which represented a 50 year gap without mention of the cold injury residuals.  Therefore, without the ability to review evidence of what the Veteran experienced during period, the VA examiner could not reach an opinion as to whether the Veteran's symptoms are due to a cold injury: The VA examiner stated the Veteran may have suffered a cold injury, but medical evidence was inadequate to provide an opinion.

Analysis

Normally, the Board would first examine the Veteran's service treatment records to determine whether a frostbite injury was affirmatively shown to have been present in service, or whether there was chronicity in service or continuity of symptomatology after service and thereby establish service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) and (b).  The Veteran's service treatment records were destroyed in a July 1973 fire that occurred at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Veteran also asserts he sought treatment shortly after separation but the records of this treatment are unavailable because the physicians are now deceased and the Veteran has not been able to locate a custodian of their records.  

When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has already found that the VA met its duty to assist in developing the claim by exhausting all reasonable efforts to obtain the records concerning medical treatment in service, but the records either do not exist or further efforts would be futile.  The Veteran has also stated there is nothing more he can provide VA, so the Board will determine if service connection may be warranted on the grounds that the disability, residuals of a frostbite injury, first diagnosed after service in 2006, more than 50 years after service, considering all the evidence, including that pertinent to service establishes that the disability was incurred in service under 38 C.F.R. § 3.303(d). 

The Board has determined that the Veteran, through his own lay evidence, has established an injury of some sort occurred to his feet due to cold wet weather.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Furthermore, under certain circumstances, lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

Although no case law has held that residuals of a frostbite injury is a simple medical condition that a lay person can identify, an injury resulting from cold such as frostbite is reasonably close to those conditions that the Court has held to be simple medical condition that can be identified by a lay person such as tinnitus, Charles v. Principi, 16 Vet. App. 370 (2002), varicose veins, Barr v. Nicholson, 21 Vet. App. 303 (2007), a dislocated shoulder or a broken leg, Jandreau, 492 F. 3d at 1372, and flat feet, Falzone v. Brown, 8 Vet. App. 398 (1995).  And although no abnormality of either foot was shown on separation examination, the Veteran is competent to describe exposure to the cold, how it affected his feet both immediately afterward and over time.  

The Board, for purposes of this appeal, therefore accepts that the Veteran suffered cold injury in a training exercise in Germany.  Furthermore, medical evidence has established that the Veteran has a current disability, that is, cold sensitivity.  The question remaining is whether there is a nexus between the current disability and the incident in service.




Missing records concerning the Veteran's military service do not, alone, obviate the need to still have medical nexus evidence supporting the claim by suggesting a correlation between the condition that caused his disability and his military service.  In other words, missing records concerning a Veteran's service do not lower the threshold for establishing service connection.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  


The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened. 

And although the Veteran is competent to declare that he has cold sensitivity and that he was exposed to cold weather, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

An opinion on causation in this case requires that a person is qualified through education, training, or experience to offer a medical diagnosis or opinion.  As no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer such an opinion, his statements are not competent evidence on the question of causation and are excluded, that is, the statements are not to be consider as evidence in support of the claim.

The only competent medical evidence on the nexus question is the VA examiner in December 2010, who stated he could not determine whether the Veteran's current disability of cold sensitivity is related to the frostbite incident the Veteran experienced in Germany in the 1950s.  The record shows that VA examination afforded to the Veteran is adequate to adjudicate the claim because, after a review of the claims file and an examination of the claimant, the VA examiner expressed the opinion that he could not resolve the issue of whether or not the Veteran's disability was the result of the cold he was exposed to while on active duty without resorting to speculation.  The VA examiner accepted the Veteran statements that he had been exposed to cold and wet weather in service and had suffered symptoms such as pain, discoloration, and numbness and tingling.  The VA examiner also acknowledged that residuals of a frostbite injury can persist many years afterwards, or begin sometimes afterwards.  Yet, without additional information as to what happened following the incident, the VA examiner reached the conclusion that a final opinion on causation could not be made based on the facts available.  

The Board finds the opinion is adequate because there is factual development that is left.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that an examination is not inadequate merely because the examiner states that he cannot reach a conclusion without resort to speculation citing to Roberts v. West, 13 Vet. App. 185, 189 (1999).  In general, the Court held that it must be clear on the record that the inability to render an opinion must not be the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have a bearing on the requested opinion.  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner did indeed consider "all procurable and assembled data."  Here, the VA examiner indicated that he had reviewed all materials available to him from the Veteran's claims file to include the VA records as well as the medical records of the Veteran's private medical records and the limited service treatment records.  The VA examiner considered all of the procurable and assembled data.  For the reasons discussed earlier, VA obtained all evidence that could be procured and exhausted all reasonable steps to ensure that no additional records were available.

Although the VA medical examiner was unable to offer an opinion without resorting to speculation, the opinion is adequate because the VA examiner considered all the procurable and assembled evidence, the duty to assist in developing the facts having been fulfilled.  The VA examiner's opinion is therefore evidence against the claim as entitlement to service connection cannot be based on pure speculation under 38 C.F.R. § 3.102.

As there is no medical evidence favorable to claim, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply. 38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).


ORDER


Service connection for residuals of frostbite of the feet is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


